Appeal from a judgment, entered upon the verdict of jury, in favor of plaintiff, in action for negligence; also from order denying motion for new trial. Plaintiff, aged eight, was a pedestrian on the highway, and was struck by defendant’s automobile. Defendant claimed that the plaintiff was coasting on a sled. This was question of fact. Defendant also insists that the verdict of $2,000 was excessive. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.